Name: 2007/800/EC: Council Decision of 5 June 2007 on the signing of the Agreement between the European Community and the Republic of Turkey on the participation of the Republic of Turkey in the work of the European Monitoring Centre for Drugs and Drug Addiction
 Type: Decision
 Subject Matter: European construction;  Europe;  public finance and budget policy;  EU institutions and European civil service;  executive power and public service;  parliament
 Date Published: 2007-12-08

 8.12.2007 EN Official Journal of the European Union L 323/23 COUNCIL DECISION of 5 June 2007 on the signing of the Agreement between the European Community and the Republic of Turkey on the participation of the Republic of Turkey in the work of the European Monitoring Centre for Drugs and Drug Addiction (2007/800/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 152 in conjunction with the first sentence of the first subparagraph of Article 300(2) thereof, Having regard to the proposal from the Commission, Whereas: (1) Council Regulation (EEC) No 302/93 of 8 February 1993 on the establishment of a European Monitoring Centre for Drugs and Drug Addiction (1) provides, in Article 13 thereof, that the Centre is to be open to the participation of non-Community countries which share the Community's interests and those of its Member States in the Centre's objectives and work. (2) The Commission has negotiated, on behalf of the Community, an Agreement with the Republic of Turkey on the participation of the Republic of Turkey in the work of the European Monitoring Centre for Drugs and Drug Addiction. (3) Subject to its conclusion, the Agreement should be signed on behalf of the Community, HAS DECIDED AS FOLLOWS: Article 1 The signing of the Agreement between the European Community and the Republic of Turkey on the participation of the Republic of Turkey in the work of the European Monitoring Centre for Drugs and Drug Addiction is hereby approved on behalf of the Community, subject to the Council Decision concerning the conclusion of the said Agreement. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement on behalf of the Community, subject to its conclusion. Done at Luxembourg, 5 June 2007. For the Council The President P. STEINBRÃ CK (1) OJ L 36, 12.2.1993, p. 1. Regulation as last amended by Regulation (EC) No 1651/2003 (OJ L 245, 29.9.2003, p. 30).